Citation Nr: 1733065	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO. 12-10 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 50 percent for the period from September 9, 2010, to February 16, 2011, and for the period since May 1, 2011, for post-traumatic stress disorder (PTSD) with polysubstance dependence.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel
INTRODUCTION

The Veteran served in the U.S. Army from October 1968 to October 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision of the Salt Lake City, Utah, Regional Office (RO). The RO in Oakland, California has current jurisdiction. 

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence and conducted any appropriate medical inquiry. The appeal is ready for appellate review.

In April 2017, the Veteran was afforded a travel board hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.


FINDING OF FACT

During the period on appeal, the Veteran's PTSD has been shown to be manifested by no more than depression with occasional suicidal or homicidal ideation, avoidance, conflicts at work, missed work, irritability, substance abuse, nightmares, obsessive compulsive research of other Vietnam veterans, depression, history of homelessness, some socializing with friends and family including fishing with friends, and occasionally attending church.


CONCLUSIONS OF LAW

1. The criteria for a rating of 70 percent, for the period from September 9, 2010, to February 16, 2011, and for the period since May 1, 2011, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.14, 4.21, 4.130, Diagnostic Code 9411 (2016).

2. The criteria for a total disability rating based on individual unemployability (TDIU), since September 9, 2010 have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). The Veteran's PTSD is presently evaluated as 50 percent which contemplates symptoms of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

A 70 percent evaluation requires occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work like setting), and an inability to establish and maintain effective relationships. Id. 

A 100 percent evaluation requires total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting himself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name. Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation. See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7. 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of, or overlapping with, the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

The Veteran has attended many group therapy sessions for help with his PTSD and substance abuse. Including sessions in August 2010, October 2010, and January 2011. The Veteran's VA treatment notes reveal he is an active participant in the group sessions. 

In November 2010, the Veteran was afforded a VA examination. The Veteran reported some closeness with his children, particularly with his son who he sees two to three times per month. The Veteran reported that he has not been employed since 2008 and has held approximately 13 jobs since discharge from service. The Veteran reported problems at work including missing work, conflict with coworkers, conflict with bosses and irritability. The Veteran indicated that he was terminated from three of his four jobs immediately preceding the examination due to missing work. The Veteran indicated that he is mostly alone and his main source of social support is his son and one close friend from childhood. The Veteran stated that he attends church about once a month but that he does not like being around crowds of people. The Veteran also reported abuse of substances including alcohol, cocaine, marijuana, and resulting in admissions for residential substance abuse treatment. 
The November 2010 examiner noted infrequent suicidal ideation, difficulty sleeping, combat nightmares, and difficulty maintaining employment due to substance abuse and PTSD. The examiner concluded that substance abuse is an avoidance technique employed by the Veteran to prevent thoughts or feelings about military traumas. The examiner also opined that the Veteran utilizes alcohol to address symptoms of persistent arousal that prevent sleep and that he is not capable of managing his own benefit payments due to a lack of competency. 

The Veteran has frequently been admitted to the hospital for periods of time due to substance abuse and PTSD symptoms. Including in April 2008, May 2009, February 2011, January 2014, and June 2016. 

In a February 2011 VA treatment record the Veteran was admitted with a chief complaint of PTSD. The Veteran indicated that he had decreased his use of drugs and alcohol but felt that he was now more aware of his PTSD symptoms since he was no longer numbing himself. The Veteran stated that he daily feels compelled to look up information on the internet regarding the Vietnam war. The Veteran reported that he conducts internet research to find out what happened to individuals he used to know and reads accounts of other soldiers who served in Vietnam. The examiner noted these are upsetting experiences but the Veteran feels compelled to continually read about Vietnam. The clinician noted that the Veteran was appropriately dressed and groomed with good eye contact, was polite during the interview, and had a slightly restricted mood. The examiner concluded that the Veteran suffered from substance dependence in partial remission, depressed mood, homelessness, and possible obsessive/compulsive traits. The Veteran was admitted for stabilization with a target duration of two to four weeks. 

In a March 2012 VA treatment note the Veteran reported being in a relationship with the same woman over the preceding 13 years and that they are now living together. The clinician noted problems including increased arousal and a history of substance abuse. 

In a December 2013 VA treatment note the Veteran reported consistent alcohol use and requested to be admitted to an inpatient program beginning January 2014. In a January 2014 VA treatment note the Veteran indicated that he maintains contact with his adult children and has a small group of friends that sometimes go fishing. 

In a September 2014 VA treatment note the Veteran acknowledged some suicidal and homicidal thoughts but denied any plan or intent. 

In a May 2015 VA treatment note the Veteran noted that his PTSD symptoms trigger his alcohol and cannabis use. The Veteran denied suicidal or homicidal ideation.

In a May 2016 VA treatment note the Veteran indicated that from May to July/August time frame is the most difficult time frame for his PTSD. In another May 2016 VA treatment note the clinician noted a history of depression and substance abuse. 

The Veteran attended group counselling for substance abuse from April 2016 until he successfully graduated from the program in July 2016. In an April 2016 VA treatment note the Veteran indicated he wanted to stop drinking and using other substances. The Veteran also indicated that he did not have suicidal or homicidal ideation. A July 2016 VA treatment note indicates that the Veteran was discharged from a substance abuse program which included PTSD group interventions. The clinician noted the Veteran's statements that he plans to continue outpatient interventions following his release from the program. 

In his April 2017 hearing testimony the Veteran indicated that he was at the beginning of the most difficult time of the year for him due to the memory of a traumatic combat experience in which he saw multiple fellow soldiers die.
During the period on appeal, the Veteran's PTSD has been shown to be manifested by no more than depression with occasional suicidal or homicidal ideation, avoidance, conflicts at work, missed work, irritability, substance abuse, nightmares, obsessive compulsive research of other Vietnam veterans, depression, history of homelessness, some socializing with friends and family including fishing with friends, and occasionally attending church.

Given these facts, the Board finds that a 70 percent rating is warranted under Diagnostic Code 9411 for PTSD. A 100 percent rating is not warranted under Diagnostic Code 9411 because the Veteran is capable of maintaining some social relationships with friends and family, enjoys fishing, and occasionally attends church. 4.130, Diagnostic Code 9411 (2016).

The Board has also considered whether an inferred claim for a TDIU has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009). VA regulations allow for the assignment of TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities. If there is only one such disability, that disability must be ratable at 60 percent or more. If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). Due to the increased rating above, the Veteran is rated 70 percent for posttraumatic stress disorder (PTSD) since September 9, 2010. He, therefore, meets the schedular criteria for a TDIU since September 9, 2010.

The Veteran has indicated that he has not been employed since 2008 and held approximately 13 jobs since discharge from service. The Veteran stated he is unable to maintain employment due to conflict with co-workers, and missed work due to illness and substance abuse. The Veteran has also been admitted to inpatient recovery/counselling programs, lasing several weeks in each case, in April 2008, May 2009, February 2011, January 2014, and June 2016. 

Given the Veteran's inability to of the Veteran to maintain employment because of the limitations caused by his service-connected PTSD, the Board finds that the Veteran has unable to secure or follow a substantially gainful occupation since September 9, 2010.
ORDER

A rating of 70 percent for PTSD for the period from September 9, 2010, to February 16, 2011, and for the period since May 1, 2011 is granted.

Effective September 9, 2010, a total rating based on individual unemployability is granted.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


